Citation Nr: 1744121	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating (or evaluation) in excess of 20 percent for a painful accessory navicular bone over the left foot with plantar fasciitis (left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1995 to March 1996. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Hartford, Connecticut, which denied an increased disability rating in excess of 20 percent for the left foot disability.  The instant matter was previously before the Board in September 2012 and December 2015.  In the December 2015 decision, the Board denied an increased disability rating in excess of 20 percent for the left foot disability on appeal.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated August 2016, the Court granted a Joint Motion for Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board provided inadequate reasons and bases as to 1) whether separate compensable ratings were warranted for the tendonitis, plantar fasciitis, and/or painful accessory navicular bone of the left foot, and 2) why a 30 percent disability rating under Diagnostic Code 5284 for severe left foot injury symptoms was not warranted.

Upon the matter being returned to the Board, in March 2017, the Board sought a Veterans Health Administration (VHA) opinion concerning whether the left foot symptoms were distinguishable between the left-foot tendonitis, plantar fasciitis, and/or painful accessory navicular bone of the left foot.  Further, the Board asked that the orthopedist also opine as to the severity of the left foot symptoms.  An adequate VHA opinion was received by the Board in May 2017, and the Veteran was provided a copy of the opinion in June 2017.  As an adequate VHA opinion was rendered, and as the Board addresses the deficiencies raised in the August 2016 JMR in the instant decision, the Board has met its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The record reflects that, during the pendency of the appeal, the RO granted two temporary total evaluations for two surgeries related to the left foot disability.  These temporary total evaluations were effective from September 2010 to November 2010 and August 2012 to September 2012.  Because the Veteran has not appealed the effective dates of the temporary total evaluations, these periods of evaluation are not on appeal.

Separate evaluations were assigned for a scar on the Veteran's left foot and for external popliteal nerve paralysis, both secondary to the left foot disability.  Specifically, a February 2013 rating decision granted a 10 percent evaluation for the left foot scar, effective September 2010, and a 10 percent evaluation for external popliteal nerve paralysis, effective September 2010.  The Veteran has not appealed either rating decision, and those rating issues are not on appeal.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The symptoms of the left foot painful accessory navicular bone, plantar fasciitis, and tendinitis cannot be differentiated from one another.

2.  For the entire increased rating period on appeal, from September 1, 2009, the service-connected left foot disability did not manifest as ankylosis of the ankle, pronounced flatfoot (pes planus), marked claw foot (pes cavus), severe malunion or nonunion of the tarsal or metatarsal bones, or severe foot injury symptoms. 



CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, from September 1, 2009, the criteria for separate compensable ratings for symptoms of the left foot painful accessory navicular bone, plantar fasciitis, and tendinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.71a (2016); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

2.  For the entire rating period on appeal, from September 1, 2009, the criteria for a disability rating in excess of 20 percent for the service-connected left foot disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5020, 5270-5271, 5276-5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In September 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2009 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in a March 2010 statement of the case (SOC) and subsequently issued February 2012 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA foot examinations in October 2009 and December 2012.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is not clear whether the record was reviewed by the VA examiners at each examination; however, review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted for the service-connected left foot disability on appeal, because the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, a VHA opinion was received by the Board in May 2017, which adequately addresses the severity of the Veteran's left foot symptoms and adequately answers the Board's questions.

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remain no questions as to the substantial completeness of the left foot disability increased rating issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Separate Compensable Rating

As discussed above, per the August 2016 JMR, the parties agreed that the Board failed to adequately address whether separate compensable ratings may be warranted for the left foot disabilities of painful accessory navicular bone, plantar fasciitis, and tendinitis.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that the symptoms of the left foot painful accessory navicular bone, plantar fasciitis, and tendinitis cannot be differentiated from one another; therefore, pursuant to 38 C.F.R. § 4.14 and Esteban, separate compensable disability ratings are not warranted for the multiple left foot disabilities.

Noting that the medical evidence of record did not adequately address whether the symptoms of the three aforementioned foot disabilities could be differentiated from one another, in March 2017, the Board sought a VHA opinion concerning whether the left foot symptoms were distinguishable from one another.  In May 2017, the Board received the requested VHA opinion in which an orthopedic surgeon opined that the symptoms of each left-foot disability could not be differentiated from one another.  Specifically, the orthopedic surgeon found 1) that the painful accessory navicular bone manifested symptoms of foot pain and limited motion that could not be differentiated from planter fasciitis and tendonitis; 2) that the left foot plantar fasciitis symptoms could not be differentiated from the symptoms associated with the painful accessory navicular bone and tendinitis; and 3) that the symptoms of the left foot tendinitis included pain and restricted movement, which could not be differentiated from the symptoms of the plantar fasciitis.

Although the Veteran has asserted that the symptomatology of the various diagnosed left foot disabilities can be differentiated, she is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the specific symptoms of each left foot disability.  The individual symptomatology of the Veteran's left foot disabilities is a complex medical question dealing with the origin and progression of the orthopedic system.  Thus, while the Veteran is competent to relate left foot symptoms personally experienced at any time, under the facts of this case, the Veteran is not competent to opine on the distinct symptomatology of each diagnosed left foot disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disability and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

An orthopedic surgeon has specifically opined that the symptoms of the currently diagnosed left foot painful accessory navicular bone, plantar fasciitis, and tendinitis cannot be differentiated from one another.  As such, assigning separate compensable ratings for each left foot disability would constitute improper pyramiding, and the request for separate compensable ratings must be denied.  
38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Increased Disability Rating for Left Foot Disability

The Veteran's left foot disability is currently rated as 20 percent disabling under Diagnostic Codes 5020-5271.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the rating assigned; the assigned diagnostic code appears after the hyphen).  Diagnostic Code 5271 governs limited motion of the ankle, and awards 10 percent for moderate limitation of motion and 20 percent for marked limitation of motion.  A 20 percent rating is the maximum compensable rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

As the Veteran is already in receipt of the maximum possible rating under Diagnostic Code 5271, the Board must consider whether an increased disability rating is warranted under any other relevant diagnostic code.  Diagnostic Code 5271 falls under the rating schedule for disabilities of the ankle (Diagnostic Codes 5270 through 5274).  Under this rating schedule, the only diagnostic code offering a rating in excess of 20 percent is Diagnostic Code 5270, which offers 30 and 40 percent ratings for varying degrees of ankylosis of the ankle.  Id.  

Review of the Veteran's VA treatment records shows no diagnosis of ankylosis in the left ankle.  Further, the reports from the October 2009 and December 2012 VA foot examinations also show no ankylosis of the left ankle.  For these reasons, an increased disability rating under Diagnostic Code 5270 is not warranted.  Id.

As no higher rating can be assigned under Diagnostic Codes 5270 through 5274 for disabilities of the ankle, the Board will also analyze whether an increased rating would be warranted under Diagnostic Codes 5276-5284, which govern disabilities of the foot, including: flatfoot; bilateral weak foot; claw foot, metatarsalgia; hallux valgus; hallux rigidus; hammer toe; malunion or nonunion of the tarsal or metatarsal bones; and other foot injury.  Id.

For available ratings in excess of 20 percent, under Diagnostic Code 5276, a 30 percent disability rating may be assigned for unilateral pronounced flatfoot (pes planus) characterized by symptoms of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, which are not improved by orthopedic shoes or appliances.  Under Diagnostic Code 5287, a 30 percent disability rating may be assigned for unilateral claw foot (pes cavus) characterized by symptoms of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  Under Diagnostic Code 5283, a 30 percent disability rating may be assigned when there are severe symptoms related to malunion or nonunion of the tarsal or metatarsal bones.  Finally, under Diagnostic Code 5284, a 30 percent disability rating may be assigned for a severe foot injury, and 40 percent rating for actual loss of the foot.  Id.

The Veteran received a VA foot examination in October 2009.  Per the examination report, the Veteran advanced having constant aching in the left foot and needing a cane to ambulate due to altered gait.  The Veteran conveyed having weakness, stiffness, fatigability, and lack of endurance, without swelling, heat, or redness.  Pain would be worse with standing or walking, with rest needed after 10 minutes.  

Upon examination in October 2009, there was no pes planus or hallux valgus, sensation was intact to light touch, there were no varicosities, skin breakdown, or callouses, the toes had normal range of motion and position, there was no metatarsal, calcaneal, or Achilles point tenderness, there was no valgus deformity, and there was no hammertoes, high arch, clawfoot, or other deformity.  The joint was not painful on motion and the range of motion or function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  There was no estimated additional loss of range of motion on a flare-up.  At the conclusion of the examination the VA examiner opined that the Veteran's left foot disability resulted in moderate functional impairment.

Per a VA physical therapy consultation report in December 2009, the Veteran complained of left medial arch and ankle pain, and was provided pedaligns.  Later that month, the Veteran was treated by a podiatrist for left foot pain that was "alternately burning, stabbing, and 'hot.'"  The medical report reflects that the Veteran "had a Kidner procedure on her left foot in '99 and states that she has had this pain ever since."  The Veteran further reported that compress of the small nodular density dorsal caused shooting pains down the foot and leg, but did not relate pain to range of motion.  The podiatrist assessed that the pain was "likely of neurogenic etiology." 

In January 2010, the Veteran returned to the podiatrist for left foot pain, complaining of shooting pain up the leg and around the ankle, as well as weakness and strain in the top of the foot.  

In August 2010, the Veteran's VA treatment records reflect that there was "a prominence in the left medial arch above incision line" from the Veteran's 1999 surgery and that the Veteran complained that the area was painful.  The Veteran further complained of toe numbness and burning sensations in the left leg, and that a surgical shoe was required.  The podiatrist opined that the Veteran had tarsal tunnel syndrome in the left foot and possible nerve entrapment.  The podiatrist noted that the Veteran had "probable irritation in tendon and prominence from non-absorbable suture" and planned for an "exploratory foot [surgery] and neurolysis" and to "excise prominent knots in suture in [the Veteran's] tendon adjacent to scar."  

In September 2010, the Veteran underwent left foot tarsal tunnel release with left foot saphenous nerve neurolysis and resection of the suture from the posterior tendon.  In a February 2011 post-surgery follow-up, the Veteran complained of pain on the inside of the foot near the surgical incision, pain while walking, and toe twitching.  At a May 2012 follow-up, the Veteran complained of toe twitching but denied numbness, burning, and pain.  The Veteran did state that the occasional pins and needles were felt on the inside of the left foot.  

In August 2012, the Veteran underwent surgical removal of the ganglion cyst that had been uncovered by MRI in August 2010.  Post-surgery, the Veteran's VA medical records predominantly reflected complaints of numbness and toe twitching.  During a follow-up in December 2012, the Veteran had no complaints of pain or ambulation difficultiess, but did complain about numbness and twitching.  In a January 2013 follow-up, the Veteran denied experiencing pain as well as difficultly with ambulation, but complained of "mild paresthesias to the lateral column of her foot" and "mild twitching to her lateral four toes."  In March 2013, the Veteran complained of twitching and numbness, but denied experiencing any "systemic joint involvement with pain" and "limitations in activities."  The treating physicians opined that the etiology "for her episode toe twitching could be from aberrant regeneration of distal nerves potentially damages from multiple foot/ankle surgery."

A new VA foot examination was conducted in December 2012.  At that time the Veteran reported no symptoms of plantar fascitis or tendonitis, and no restriction of motion in the left ankle.  Upon examination the Veteran had no Morton's neuroma, no hammer toes, no hallux valgus, no hallux rigidus, no claw foot, and no malunion or nonunion of the tarsal or metatarsal bones.  Further, the Veteran did not report needing an assistive device for ambulation.  Additionally, the symptoms in the left foot were not so diminished that amputation with prosthesis would equally serve the Veteran.  

Also upon examination in December 2012, there was no pain, weakness, stiffness, deformity, instability, locking, lack of endurance, effusion, dislocation or subluxation, swelling, heat, redness, tenderness, or drainage.  Range of motion testing was normal.  At the conclusion of the examination the VA examiner opined that, post-surgery, the Veteran's painful accessory navicular bone over the left foot had resolved with no residuals.  

In May 2017, VA received its requested VHA opinion concerning the severity of the symptoms of the Veteran's left foot disability.  Per the opinion report, the orthopedic surgeon noted that, regardless of the more up to date examinations discussed above, it is unlikely that the Veteran will ever achieve a truly pain-free state, and chronic pain will likely persist.  As such, after reviewing all the relevant evidence of record, when all symptoms were taken together, the orthopedic surgeon opined that, for the entire relevant period on appeal, the Veteran's left foot disability manifested as a moderately severe symptomatology.  

Of note, the orthopedic surgeon in May 2017 did explain that that the symptoms were likely "severe" for the periods immediately following the left foot surgery; however, as the Veteran was already assigned temporary total evaluations of 100 percent for the periods immediately following the left foot surgeries, the Board need not address these separate periods of time in the instant decision.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, a disability rating in excess of 20 percent is not warranted for the service-connected left foot disability.  Per the above discussion, as the evidence does not reflect ankylose in the left ankle, an increased disability rating is not warranted under Diagnostic Code 5270.  The October 2009 and December 2012 VA foot examinations convey that the Veteran's left foot does not have diagnosed flatfoot (pes planus), claw foot (pes clavus), or malunion or nonunion of the tarsal or metatarsal bones.  Further, the evidence of record reflects that the Veteran has not had symptoms of these disabilities, to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo Achillis on manipulation, marked contraction of plantar fascia with dropped forefoot, all toes hammered, very painful callosities, or marked varus deformity.  For these reasons, a disability rating in excess of 20 percent is not warranted under Diagnostic Codes 5276, 5278, or 5283.  38 C.F.R. § 4.71a.

Finally, the Board has considered whether an increased disability rating is warranted under Diagnostic Code 5284.  As the evidence reflects that the Veteran has not lost the use of the left foot, a 40 percent disability rating is not warranted; therefore, the remaining question before the Board is if the foot disability symptoms are to such an extent as to constitute a "severe" disability. 

Having reviewed all the evidence of record, lay and medical, the Board finds that the Veteran's left foot disability did not reflect severe symptomatology at any point during the relevant period on appeal (other than immediately after the aforementioned left foot surgeries for which the Veteran received temporary total ratings of 100 percent).  The evidence conveys that throughout the course of this appeal the Veteran's left foot symptoms manifested as weakness, pain, stiffness, fatigability, tenderness, pins and needles, numbness, toe twitching, and difficulty ambulating.  Having reviewed the Veteran's statements concerning the severity of these symptoms, along with the other evidence of record, the Board finds that, at most, the Veteran was describing symptoms contemplated as moderately severe under Diagnostic Code 5284.  

The Veteran's symptoms were not constant, and the Veteran was able to ambulate provided adequate rest was taken when necessary.  Further, many of the symptoms were merely sensory in nature, and the non-sensory symptoms were not so pronounced as to reach the level of "severe" as contemplated by the rating schedule.  The Board's findings are supported by the findings of multiple examiners.  First, the VA examiner in October 2009 specifically opined that the left foot symptomatology was causing moderate functional impairment.  Subsequently, per a May 2017 VA opinion report, an orthopedic surgeon, aside from the few exceptions addressed above, opined that during the entire relevant period on appeal the Veteran's left foot disability symptomatology was best categorized as moderately severe.  For these reasons, a disability rating in excess of 20 percent for the service-connected left foot disability is not warranted under Diagnostic Code 5284.  

The evidence of record, both lay and medical, in the context of the history of this disability, reflects that the for the entire increased rating period on appeal, from September 1, 2009, the service-connected left foot disability did not manifest as ankylosis of the ankle, pronounced flatfoot (pes planus), marked claw foot (pes cavus), severe malunion or nonunion of the tarsal or metatarsal bones, or severe foot injury symptoms.  As the preponderance of the evidence is against a disability rating in excess of 20 percent for the service-connected left foot disability, the increased disability rating claim must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5020, 5270-5271, 5276-5284.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected left foot disability on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the Veteran's left foot disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Per the above discussion, words such as "marked," "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the schedular rating criteria encompass a wide range of symptoms for left foot disabilities.  Here, the Board has found that the symptoms of the Veteran's left foot disability, to include weakness, pain, stiffness, fatigability, tenderness, pins and needles, numbness, and toe twitching, when considered together, reflect an overall symptomatology picture less than "severe" under Diagnostic Code 5284, and more in line with the moderately severe symptomatology contemplated by Diagnostic Code 5284, or the "marked" limitation of motion contemplated by Diagnostic Code 5271; therefore, the Veteran's left foot symptoms are accounted for under the schedular rating criteria at 38 C.F.R. § 4.71a.  

Further, the functional limitations imposed by the Veteran's left foot disability, including difficulty walking and standing, are primarily the result of the left foot pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 

which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the left foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability, and the evidence does not suggest that the left foot disability renders the Veteran unable to obtain or maintain substantially gainful employment.  

Accordingly, a TDIU claim has not been raised.  Id.  Further, in its December 2015 decision, the Board found that the issue of entitlement to a TDIU had not been raised at that time.  Per the August 2016 JMR, the parties did not find that the Board erred in this determination.


ORDER

A separate compensable disability rating for left foot painful accessory navicular bone, plantar fasciitis, or tendinitis is denied.

An increased disability rating in excess of 20 percent for the service-connected painful accessory navicular bone over the left foot with plantar fasciitis is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


